Citation Nr: 9903330	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-42 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for arthralgia of the 
right (major) wrist with mid-carpal laxity.

2. Entitlement to a compensable rating for arthralgia of the 
left (minor) wrist with laxity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.  This appeal arises from a July 1995 RO rating decision 
which, in pertinent part, granted service connection for 
arthralgia of each wrist, each assigned a noncompensable 
evaluation;  the veteran appealed the noncompensable ratings 
as inadequate.

A transcript of the veteran's April 1996 personal hearing 
before a hearing officer at the RO is on file.  The hearing 
officer denied compensable ratings for the veteran's service-
connected right and left wrist disorders, but granted a 10 
percent disability rating for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.

In November 1997, the Board of Veteran's Appeals (Board) 
remanded this case to the RO for due process development and 
for further development of the evidence.


FINDINGS OF FACT

1. The veteran's arthralgia of the right (major) wrist with 
mid-carpal laxity is manifested by mechanically-induced 
pain, probable carpal instability, and slight excess 
fatigability secondary to pain on use, with full range of 
motion, normal strength, and normal sensation shown on 
recent VA examinations.

2. The veteran's arthralgia of the left (minor) wrist with 
laxity is manifested by mechanically-induced pain, 
probable carpal instability, and slight excess 
fatigability secondary to pain on use, with full range of 
motion, normal strength, and normal sensation shown on 
recent VA examinations.

  
CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for arthralgia of the 
right (major) wrist with mid-carpal laxity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.71, Diagnostic Code 5215, and 
§ 4.124, Diagnostic Codes 8515, 8516 (1998).

2.  The criteria for a 10 percent rating for arthralgia of 
the left wrist with laxity
      have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998);     
      38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71, Diagnostic Code 
5215, and § 4.124,   
      Diagnostic Codes 8515, 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

Service medical records reveal that the veteran had treatment 
for complaints of bilateral wrist pain with laxity on a 
number of occasions from November 1992 through January 1994.  
Right wrist pain was noted on the veteran's August 1994 
report of medical history.  That report of medical history 
also indicated that the veteran was right-handed.

The report of a June 1995 private examination by David T. 
Bizousky, M.D.,  showed that the veteran was seen for 
complaints of right wrist pain and popping with recent onset 
of left wrist popping and minimal pain.  The veteran also 
reported intermittent burning sensations in the wrist, 
weakness in the right hand, and tingling in the fingers.  The 
diagnosis was chronic right wrist pain with hyperlaxity on 
examination.

In a June 1995 letter, Dr. Bizousky noted that examination of 
the veteran revealed signs of hyperlaxity at the elbows and 
wrists.  He suspected that the veteran's pain was related to 
his hyperlaxity.  

On VA examination of June 1995, the veteran reported a 
history of pain and crepitation in both wrists since 1991.  
On physical examination, the veteran's wrists showed flexion 
to 100 degrees, dorsiflexion to about 100 degrees, ulnar 
deviation to about 60 degrees, and radial deviation to about 
40 degrees.  Tenderness along the ulnar head of the right 
wrist was reported.  The examiner noted that there was no 
evidence of soft tissue swelling .  The assessment was 
arthralgia of both wrists, right worse than left, with upper 
laxity bilaterally.  

In July 1995, the RO granted service connection for 
arthralgia of each wrist, each assigned a noncompensable 
rating.   

During his April 1996 RO hearing, the veteran testified that 
his wrist problems had  become worse since his last VA 
examination.  He also stated that he had pain on motion and 
episodes of numbness in the fingers, and that the pain was 
exacerbated by using a screwdriver at work as an electronics 
technician, but that he had never missed work because of the 
bilateral wrist problem.  He reported that he was examined in 
the offices of Dean Sotereanos, M.D., and given a cortisone 
shot.  The veteran indicated that he did not have additional 
follow-up treatment due to lack of insurance.

In November 1997, the Board remanded this case to the RO for 
additional development, to include new VA examinations and a 
request for any records of additional treatment.

In December 1997, the RO sent the veteran a letter informing 
him of the Remand and requesting that he submit release forms 
for any private records that might be obtained, including 
those from Dr. Sotereanos.

On March 1998 VA examination of the peripheral nerves, the 
veteran gave a history of bilateral wrist pain.  Complaints 
included popping, crackling, and a tendency for dislocation 
in both wrists since approximately 1992.  Prior diagnoses 
reportedly included joint laxity.  The veteran described his 
pain as a dull ache in the medial portion of the wrists on 
the right, with a shooting pain and some burning up the arm.  
He also reported occasional slight tingling in the right 
medial portion of the forearm, with no other numbness and no 
particular weakness.  Certain motions at work were alleged to 
aggravate the pain.  

On physical examination, the veteran had definite laxity of 
the joints in the wrists.  The examiner noted no particular 
pain upon palpation of the joints in the wrist.  There was a 
suggestion of a Tinel's sign in the right over the right 
medial nerve, but no Tinel's sign elsewhere.  The veteran's 
hand strength was reportedly 5/5, with normal muscle bulk and 
tone.  Sensory examination was apparently normal.  The 
assessment was wrist pain which appeared to be more 
mechanically-induced and likely related to some laxity of the 
joints.  The examiner noted a suggestion of ulnar and perhaps 
median nerve irritation which might also be mechanical in 
origin due to entrapment.  An electromyograph (EMG) and nerve 
conduction study (NCS) were recommended.  A note on the 
examination report indicated that an EMG performed in April 
1998 was essentially normal, with no electrodiagnostic 
evidence for a median or ulnar mononeuropathy.  

An April 1998 VA examination report included the veteran's 
history of complaints of occasional shooting pains into the 
hands on certain motions, involving all fingers and also up 
the arm.  On physical examination of the wrists, it was noted 
that there was full range of motion throughout, including 90 
degrees of extension and flexion of each wrist, ulnar 
deviation at 60 degrees, and radial deviation at 40 degrees.  
Normal muscle bulk and tone with full strength bilaterally 
was reported.  It was also noted that the veteran had intact 
sensation and symmetrical muscle stretch reflexes.  Nerve 
conduction studies were performed, and all responses were 
reportedly normal, except for a borderline latency of the 
right median palmar mixed sensory response.  A needle EMG 
showed no abnormalities of insertion, recruitment or motor 
unit morphology.  The impression was that the EMG/NCS was 
essentially normal, with no electrodiagnostic evidence for a 
median or ulnar mononeuropathy. 

On an April 1998 VA examination of the joints, it was noted 
that the veteran's claims file was available and reviewed for 
pertinent information.  An occupational and medical history 
was also reported.  Present complaints were noted to include  
pain along the ulnar border of the wrist that radiated 
occasionally up to the chest wall and down into the middle 
fingertip.  The pain was reportedly worse with supination and 
ulnar deviation against resistance.  Some relief was noted 
with rubbing.  The examiner noted that the veteran was able 
to perform all activities.  He reported a little trouble with 
endurance for repeated wrist motion activities, such as 
turning screws and knobs.  On physical examination, the 
veteran had full, unrestricted and symmetrical range of 
motion of both upper extremities including the wrists and 
fingertips.  Specifically, wrist range of motion was 
symmetrical bilaterally at 45 degrees ulnar deviation to 5 
degrees radial deviation, 85 degrees palmar flexion to 90 
degrees dorsiflexion, 90 degrees supination to 80 degrees 
pronation.  The examiner noted that the veteran had no 
palpable instability in the ulnar border of the carpus, and 
there was no erythema, swelling, or mass palpable on the 
ulnar border of the wrist.  The examiner indicated that the 
veteran had generalized ligamentous laxity manifested by 
hyperextensible metatarsal phalangeal joints and elbows.  
Motor function was reportedly 5/5 in all groups of both upper 
extremities, and both hands were intact to light touch.  The 
examiner noted that old X-rays, including an arthrogram, were 
essentially normal, and that there was documentation of a 
small pisotriquetral defect that might represent a minor 
ligamentous tear.  The diagnosis was generalized ligamentous 
laxity with probable minor dynamic carpal instability.  The 
examiner opined that this was all developmental and not 
related to his service, that the veteran was fully 
functional, and that his ulnar border wrist pain was almost 
certainly related to his ligamentous laxity.  The doctor also 
reported that the veteran had slight excess fatigability 
secondary to pain on use, but otherwise had "no functional 
reduced or excessive excursion, decreased strength or speed, 
absence of necessary structures, deformity, adhesions, 
defective enervation or weakened movement."

II.  

The veteran contends that his right and left wrist disorders 
are more disabling than reflected by the current 
noncompensable ratings.  

The Board finds that the veteran's claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a), in that they are 
not inherently implausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  Post-
service medical records have been associated with the 
veteran's claims file, and VA examinations of the wrists have 
been performed as recently as March and April 1998.  The 
Board further finds that the recent VA examinations are 
adequate to equitably adjudicate the issues on appeal, and 
that there is no indication that there are other relevant 
records available which would support the veteran's claims.  
While private records of treatment by Dr. Sotereanos were 
never associated with the claims file, the Board notes that 
the veteran has not asserted that such records of the 
veteran's condition in 1995 or 1996 would provide significant 
information regarding the current degree severity of his 
service-connected disorders, particularly in light of the 
recent comprehensive VA examinations conducted in 1998.  
Therefore, no further assistance to the veteran in the form 
of further development of the evidence is required  to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA adjudicators, in granting an 
increased rating, must consider the criteria for the next 
higher rating, and explain why a higher rating is not 
warranted.  38 C.F.R. § 4.7 (1998); see Clark v. Derwinski, 2 
Vet. App. 166 (1992).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The history of the veteran's right and left wrist disorders 
has been noted in consideration of the veteran's claims for 
increased ratings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the latest medical evidence is the most 
relevant, as the present level of disability is of primary 
concern when reviewing the claim for increased compensation.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

According to the most recent medical evidence on file (the 
1998 VA examination reports), the veteran's service-connected 
disorders are characterized by bilateral wrist pain that is 
apparently mechanically-induced and related to laxity of the 
joints, probable carpal instability, and slight excess 
fatigability secondary to pain on use.  The VA examiner also 
noted that the veteran had full range of motion of the 
wrists, with normal strength and sensation, and no other 
functional problems.

The veteran currently has noncompensable ratings for each 
wrist disorder, assigned under 38 C.F.R. § 4.71, Diagnostic 
Code 5215 (wrist limitation of motion).  Under this 
Diagnostic Code, a 10 percent rating requires limitation of 
dorsiflexion of either wrist to less than15 degrees, or 
limitation of palmar flexion to a point in line with the 
forearm.  Since the most recent medical evidence indicates 
that the veteran has full range of motion of his wrists, a 10 
percent rating is not warranted under this Diagnostic Code.  

The Board notes that the veteran has also described symptoms 
of neurological problems in the wrists.  These include 
complaints of tingling and pains shooting up the arms and 
into the fingers.  With regard to rating either wrist 
disorder under Diagnostic Codes 8515 and 8516, which apply to 
neuropathy of the median and ulnar nerve, respectively, mild 
incomplete neuropathy of either nerve warrants a 10 percent 
rating.  Higher ratings are possible for moderate and severe 
incomplete neuropathy.  The Board notes, however, that the 
1998 VA EMG report pertaining to the wrists indicates that 
the veteran had intact sensation and symmetrical muscle 
stretch reflexes bilaterally, that an NCS showed normal 
responses except for a borderline latency in the right median 
palmar mixed sensory response, and that the EMG revealed no 
abnormalities.  The impression was that the EMG/NCS was 
essentially normal, with no electrodiagnostic evidence for a 
median or ulnar mononeuropathy.  Since the most recent VA 
examinations showed no evidence of even mild incomplete 
neuropathy, a compensable rating under either Diagnostic Code 
8515 or  8516 is not warranted in this case.  

Regarding the veteran's claim that his bilateral wrist 
disorder causes pain on motion, the Board notes that the U.S. 
Court of Veteran's Appeals (Court) discussed the nature of 
the evidence necessary for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for such 
disorders..F.R. §§  4.40 or 4.45.  As a 
general matter, in evaluating musculoskeletal disabilities, 
the VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the joint is used repeatedly over a 
period of time.  See DeLuca.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

In the instant case, VA examiners have found that the 
veteran's right and left wrist disorders are productive of 
mechanically-induced pain and slight excess fatigability 
secondary to pain on use.  As such,  and considering the 
factors discussed by the Court in DeLuca, the Board finds 
that the evidence shows that the impairment resulting from 
each wrist disorder warrants a 10 percent disability rating 
for each wrist disorder.  In granting a 10 percent rating for 
each wrist disorder, the Board relies on 38 C.F.R. § 4.59 
(1998) which, in pertinent part, states that "[i]t is the 
intention [of the rating schedule] to recognize actually 
painful, unstable, or malaligned joints, due to the healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  In light of DeLuca and the specific 
findings regarding each wrist disorder, the Board finds that 
a 10 percent rating, and no more than a 10 percent rating, is 
granted for each wrist disorder.


ORDER

An increased rating to 10 percent for the veteran's right 
wrist disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


An increased rating to 10 percent for the veteran's left 
wrist disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board. 



- 10 -


